The opinion of the court was delivered by
Jackson, J.:
Roth the appellant and the appellee have filed motions for rehearing in this case. In appellee’s motion the dissatisfaction is confined to the next to last paragraph in which it is suggested that we have indicated Dr. Van Winkle would be qualified to carry on the suit if the first question had not been adversely decided.
We did not intend to convey that idea and would here indicate that the paragraph hereinafter quoted is to be considered as deleted from the opinion:
“The trial court passed upon the second question as to whether Dr. Van Winkle was qualified to institute proceedings under the compensation act as a chiropractor and denied that right. There might be a question whether the words “physicians and surgeons” in the compensation act do not have a broader meaning than as used in the Healing Arts Act. At least, a chiropractor is a member of one-of the healing professions under the Healing Arts Act (G. S. 1961 Supp. 65-2802). We do not need to discuss the question at the present time since we have already shown that the appellant cannot be successful in his appeal.”
The motion by the appellant for rehearing is denied.